DETAILED ACTION
Claims 1-18 are canceled. Claim 19-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 26-30 are objected to because of the following informalities:
Claims 26-30, line 1, “The device of” should be changed to “The network node of”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,972,988. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/200,181
US 10,972,988
19. A method comprising: transmitting, from a network, an indication to a device; and in response to transmitting the indication, receiving, from the device, a first message indicating an initial access by the device to transmit uplink data to the network, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre- determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
1. A method comprising: transmitting, from a network, an indication permitting devices to operate in a stationary mode; and in response to transmitting the indication, receiving, from a device, a first message indicating an initial access by the device to transmit uplink data to the network, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre-determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
20. The method of claim 19, wherein determining that the stored TA value is valid further includes at least one of: determining whether a pre-determined number of attempts to access the network have failed using the stored TA value, or whether the device has a current location different from an original location where the stored TA value was determined for a previous data transfer.
2. The method of claim 1, wherein determining that the stored TA value is valid further includes at least one of: determining whether a pre-determined number of attempts to access the network have failed using the stored TA value, or whether the device has a current location different from an original location where the stored TA value was determined for a previous data transfer.
21. The method of claim 19, wherein the device performs a random access transmission over a contention-based RACH to determine a valid TA value in response to the device determining that the TA value stored at the device is invalid.
3. The method of claim 1, wherein the device performs a random access transmission over a contention-based RACH to determine a valid TA value in response to the device determining that the TA value stored at the device is invalid.
22. The method of claim 21, wherein the device performs the random access transmission over the contention-based RACH using a zero TA value.
4. The method of claim 3, wherein the device performs the random access transmission over the contention-based RACH using a zero TA value.
23. The method of claim 19, wherein the TA value stored at the device is non- zero.
5. The method of claim 1, wherein the TA value stored at the device is non-zero.
24. The method of claim 19, wherein the indication is transmitted in a broadcast message.
6. The method of claim 1, wherein the indication permitting devices to operate in a stationary mode is transmitted in a broadcast message.
25. A network node, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to: transmit, from the network node, an indication to a device; and in response to transmitting the indication, receive, from the device, a first message indicating an initial access by the device to transmit uplink data to the network node, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre-determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
7. A network node, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to: transmit, from the network node, an indication permitting devices to operate in a stationary mode; and in response to transmitting the indication, receive, from a device, a first message indicating an initial access by the device to transmit uplink data to the network, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre-determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
26. The device of claim 25, wherein determining that the stored TA value is valid further includes at least one of: determining whether a pre-determined number of attempts to access the network node have failed using the stored TA value, or whether the device has a current location different from an original location where the stored TA value was determined for a previous data transfer.
8. The device of claim 7, wherein determining that the stored TA value is valid further includes at least one of: determining whether a pre-determined number of attempts to access the network node have failed using the stored TA value, or whether the device has a current location different from an original location where the stored TA value was determined for a previous data transfer.
27. The device of claim 25, wherein the device performs a random access transmission over a contention-based RACH to determine a valid TA value in response to the device determining that the TA value stored at the device is invalid.
9. The device of claim 7, wherein the device performs a random access transmission over a contention-based RACH to determine a valid TA value in response to the device determining that the TA value stored at the device is invalid.
28. The device of claim 27, wherein the device performs the random access transmission over the contention-based RACH using a zero TA value.
10. The device of claim 9, wherein the device performs the random access transmission over the contention-based RACH using a zero TA value.
29. The device of claim 25, wherein the TA value stored at the device is non- zero.
11. The device of claim 7, wherein the TA value stored at the device is non-zero.
30. The device of claim 25, wherein the indication is transmitted in a broadcast message.
12. The device of claim 7, wherein the indication permitting devices to operate in a stationary mode is transmitted in a broadcast message.
31. A non-transitory computer-readable medium containing instructions which, when executed, cause a network node to perform operations comprising: transmitting, from the network node, an indication to a device; and in response to transmitting the indication, receiving, from the device, a first message indicating an initial access by the device to transmit uplink data to the network node, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre-determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
13. A non-transitory computer-readable medium containing instructions which, when executed, cause a network node to perform operations comprising: transmitting, from the network node, an indication permitting devices to operate in a stationary mode; and in response to transmitting the indication, receiving, from a device, a first message indicating an initial access by the device to transmit uplink data to the network, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre-determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
32. The non-transitory computer-readable medium of claim 31, wherein determining that the stored TA value is valid further includes at least one of: determining whether a pre-determined number of attempts to access the network node have failed using the stored TA value, or whether the device has a current location different from an original location where the stored TA value was determined for a previous data transfer.
14. The non-transitory computer-readable medium of claim 13, wherein determining that the stored TA value is valid further includes at least one of: determining whether a pre-determined number of attempts to access the network node have failed using the stored TA value, or whether the device has a current location different from an original location where the stored TA value was determined for a previous data transfer.
33. The non-transitory computer-readable medium of claim 31, wherein the device performs a random access transmission over a contention-based RACH to determine a valid TA value in response to the device determining that the TA value stored at the device is invalid.
15. The non-transitory computer-readable medium of claim 13, wherein the device performs a random access transmission over a contention-based RACH to determine a valid TA value in response to the device determining that the TA value stored at the device is invalid.
34. The non-transitory computer-readable medium of claim 33, wherein the device performs the random access transmission over the contention-based RACH using a zero TA value.
16. The non-transitory computer-readable medium of claim 15, wherein the device performs the random access transmission over the contention-based RACH using a zero TA value.
35. The non-transitory computer-readable medium of claim 31, wherein the TA value stored at the device is non-zero.
17. The non-transitory computer-readable medium of claim 13, wherein the TA value stored at the device is non-zero.
36. The non-transitory computer-readable medium of claim 31, wherein the indication is transmitted in a broadcast message.
7. A network node, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to: transmit, from the network node, an indication permitting devices to operate in a stationary mode; and in response to transmitting the indication, receive, from a device, a first message indicating an initial access by the device to transmit uplink data to the network, wherein the first message comprises uplink data transmitted from the device, and the device has not performed a random access transmission associated with the initial access prior to sending the first message, wherein the first message is transmitted from the device using a valid timing advance (TA) value stored at the device, and the TA value is determined to be valid based on whether a pre-determined time interval has elapsed since the TA value was stored or since the stored TA value has been used for a last successful data transfer.
12. The device of claim 7, wherein the indication permitting devices to operate in a stationary mode is transmitted in a broadcast message.


As is shown in the chart above the subject matter of claims 19-36 of Application 17200181 are taught by Patent US 10,972,988. Applicant should file a terminal disclaimer to overcome this double patenting rejection. A similar double patenting rejection can be made using patents 9807715, 9332511, and 8867497. The terminal disclaimer should also include these patents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476